         Case 2:21-mj-00011-KJN Document 7 Filed 01/28/21 Page 1 of 1

                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

                                    OFFICE OF THE CLERK
                                         501 "I" Street
                                     Sacramento, CA 95814


January 28, 2021


U.S. District Court for the District of Columbia
333 Constitution Ave, N.W.
Room 1225
Washington, DC 20001


RE:              USA vs. VALERIE ELAINE EHRKE
USDC No.:        2:21−MJ−00011−KJN

Dear Clerk,

Pursuant to the order transferring the above captioned case to your court, dated January 19, 2021 ,
transmitted herewith are the following documents:

                        Electronic Documents: 1 to 6

Documents maintained electronically by the district court are accessible through PACER for the
Eastern District of California at https://ecf.caed.uscourts.gov.

Please acknowledge receipt on the extra copy of this letter and return to the Clerk's Office.

                                  Thank you,

                                    /s/ A. Kastilahn
                                  Deputy Clerk




DATE RECEIVED:


RECEIVED BY:
                                                   (Print Name)


NEW CASE NUMBER:
